     Case: 1:16-cr-00438 Document #: 81 Filed: 06/08/20 Page 1 of 1 PageID #:401

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                           Case No.: 1:16−cr−00438
                                                             Honorable John Z. Lee
Artem Vaulin, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 8, 2020:


         MINUTE entry before the Honorable John Z. Lee:As to Artem Vaulin. The Court
orders the parties to file a joint written status report by 8/7/20. The report, which shall be
as concise as possible, shall address for each defendant: (1) the progress of discovery; (2)
the status of briefing on any unresolved motions; (3) whether the parties are engaging in
plea negotiations; (4) for cases without any future court dates, an agreed proposed
schedule for the next 60 days; (5) for cases that have future court dates, an agreed revised
schedule if the current schedule needs revision; (6) a request for any agreed action that the
Court can take without a hearing; (7) whether the parties believe a telephonic hearing or
in−person hearing is necessary within the next 60 days, and, if so, the reasons for the
request (and, if the parties are requesting a status hearing, whether defendant will waive
his/her appearance); and (8) whether the defendant agrees to exclude time for the purposes
of the Speedy Trial Act for the next 60 days. Time is excluded without objection from
4/16/20 through 8/14/20 pursuant to 18 U.S.C. 3161(h)(7)(A)−(B) in the interest of justice
in light of the extradition proceedings. Mailed notice (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
